DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 08 December 2020, Claim(s) 1, 5, 10 are amended; Claim(s) 24-31 are added and Claim(s) 3, 4, 11-23 are cancelled.  The currently pending claims are Claims 1, 2, 5-10 and 24-31.  
	Based on applicants’ remarks and amendments (e.g. the specific alcohol solvent), the 112 rejections and the 102 rejections based on Terao are withdrawn.  However, they are not found persuasive regarding the Kamikoriyama reference and the 103 rejections are maintained.  Further, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Allowable Subject Matter
Claims 24-31 are allowed. None of the cited references teaches a solution consisting of the claimed components.
Claim Objections
Claim 27 is objected to because of the following informality: 
	Claim 27 recites “said solvent contains a lower alcohol or ketone, which have” – there is a discrepancy in the singular and plural forms.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikoriyama in view of Terao.
Claim 1: Kamikoriyama discloses a conductive metal ink dispersion comprising a solvent comprising a mixture of alcohols, fatty acid functionalized silver powders with a diameter of less than 500 nm and an agglomeration of less than 0.8 microns (abs, ¶20-21, 33-36, 42 and examples).  In particular, Kamikoriyama discloses monohydric alcohols such as propanol, butanol, pentanol, hexanol, and decanol (¶36) – thus teaching the claimed alcohols in the solvent mixture. The Kamikoriyama reference discloses the claimed invention with the feature of a mixture of alcohols in the organic solvent but does not disclose the composition with the claimed alcohols with enough specificity to anticipate the claimed invention. Nevertheless, given that the Kamikoriyama reference discloses each of the claimed alcohols, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught alcohol components since the Kamikoriyama reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. 
	The difference between the Kamikoriyama reference and the claimed subject matter is that the Kamikoriyama reference does not disclose the silver powders with the claimed D50/DSEM ratio. The secondary reference of Terao discloses a silver powder composition with the claimed D50/DSEM ratio to gain the benefit of enhanced dispersion and stability (abs, ¶20-21, 33-36, 42 and examples).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the silver powders of Terao for the silver powders of Kamikoriyama.  Since the references teach similar compositions within similar technical fields, the claim would have been obvious because the substitution of one known feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.  Further, it is noted that obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012) and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, it is noted that it would have been well within the purview of a skilled artisan to combine the references since Kamikoriyama expressly is motivated to prevent particles agglomeration, to enhance the dispersibility, to optimize the viscosity and to increase the shelf-life/stability of the dispersion (¶ 14, 33, 40, and 51) and the Terao reference explicitly provides a resolution to the desired dispersion. 
	It is noted that an analysis based on the data provided in Table 1 of the applicant’s specification has not resulted in a conclusive and definite showing of unexpected results to dispute the obviousness rejections.
	Claims 2 and 9:  Kamikoriyama and Terao teach the claimed organic monohydric alcohol solvents and dispersing agents (Kamikoriyama: ¶ 36-42, 51, examples 4, 5 and Table 1 & Terao: ¶26-27, 47, 48, examples).  Regarding the claimed properties such as freezing/melting temperatures and viscosity, if a prior art reference teaches the claimed material, it would be reasonable that the same function and/or property would be imparted.  See MPEP 2112.01. 
	Claim 6:  Kamikoriyama and Terao teach the fatty acids adsorbed on the surface of the silver powders (Kamikoriyama: ¶51, examples & Terao: abs, ¶26-27, 47, 48, examples).
	Claim 10: Kamikoriyama and Terao teach various loading amounts such as 15 wt. % (Kamikoriyama: ¶73, examples 4, 5 and table 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamikoriyama and Terao as applied to claim 1 above, and further in view of Iguchi (US-20150225588-A1).
The difference between the Kamikoriyama and Terao references and the claimed subject matter is that the Kamikoriyama and Terao references do not disclose the specific alcohol dodecanol solvent. The Kamikoriyama and Terao references teach a mixture of alcohol solvents and is motivated to achieve a stable dispersion of silver powders and to optimize the viscosity (abs, ¶36, 40). The secondary reference of Iguchi discloses a silver powder dispersion with a solvent comprising a mixture of alcohols such as methanol, ethanol and dodecanol (abs, claims, ¶152-154). The secondary reference shows that the claimed alcohol solvent components were known in the prior art at the time of the invention and the benefit of enhanced dispersion. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the alcohol solvent of Iguchi in the composition of Kamikoriyama and Terao.  Since the references teach similar compositions within similar technical fields, the claim would have been obvious because the substitution of one known element/feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention as motivated by Kamikoriyama, Terao and Uchida.  See MPEP 2144.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikoriyama and Terao as applied to claim 6 above, and further in view of Hori (US-20150115018-A1).
	The difference between the Kamikoriyama and Terao references and the claimed subject matter is that the Kamikoriyama and Terao references do not disclose the claimed feature of a hydroxyl fatty acid such as ricinoleic acid adhering to the surface of the silver powders. The Kamikoriyama and Terao references teach fatty acids such as octanoic acid, oleic acid and palmitic acid and the claim calls for a hydroxyl fatty acid such as ricinoleic acid. The secondary reference of Hori discloses various fatty acids adhering to silver powders such as octanoic acid, oleic acid, palmitic acid and ricinoleic acid and the substitution of art-recognized equivalents. Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the ricinoleic acid of Hori in the composition of Kamikoriyama and Terao since they are recognized in the art as structural and chemical equivalents. See MPEP 2144.	
Response to Arguments
Applicant’s arguments, see pp 6-11, filed 08 December 2020, with respect to Terao and Ushida have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 08 December 2020 regarding the combination of Kamikoriyama, Terao and/or Hori reference have been fully considered but they are not persuasive.
Applicant argues that Kamikoriyama, Terao and/or Hori does not teach the claimed silver diameter distribution and the mixture of monohydric alcohols in the solvent (pp 9-13). Further, applicant argues the benefit of the claimed solution (pp 7-9).
The examiner respectfully disagrees and notes that Kamikoriyama discloses monohydric alcohols such as propanol, butanol, pentanol, hexanol, and decanol (¶36) – thus meeting the claimed alcohol mixture.  It is noted that Terao is relied upon to teach the diameter distribution and the newly-found reference of Iguchi is relied upon to teach the dodecanol component. Additionally, an analysis based on the data provided in Table 1 of the applicant’s specification has not resulted in a conclusive and definite showing of unexpected results to dispute the obviousness rejections: (a) the showing is based on specific components and specific amounts which are not commensurate with the instant claims and (b) the comparative data does not seem to be relevant with the instant rejections (e.g. showing is merely directed to absence or presence of a mixture in the solvent – a feature taught by the cited reference).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764